             Case 3:18-cr-00203-EMC Document 281 Filed 08/13/19 Page 1 of 10



 1   MICAH L. RUBBO (CSBN 267465)
     LESLIE A. WULFF (CSBN 277979)
 2   MIKAL J. CONDON (CSBN 229208)
 3   ANDREW SCHUPANITZ (CSBN 315850)
     U.S. Department of Justice, Antitrust Division
 4   450 Golden Gate Avenue
     Box 36046, Room 10-0101
 5   San Francisco, CA 94102
 6   Telephone: (415) 934-5300
     micah.rubbo@usdoj.gov
 7
     Attorneys for the United States
 8
 9
10                                   UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
12                                      SAN FRANCISCO DIVISION
13
      UNITED STATES OF AMERICA                                 No. 18-cr-00203-EMC
14
15                                                             UNITED STATES’ OBJECTIONS TO
                     v.                                        DEFENDANT’S WITNESS LIST
16
17    CHRISTOPHER LISCHEWSKI,                                  Date: August 27, 2019
                                                               Time: 10:30 a.m.
18
                                 Defendant.                    Judge: Hon. Edward M. Chen
19                                                             Courtroom: 5, 17th Floor

20
21
22          In accordance with the Court’s Pretrial Order for Criminal Jury Trial and Briefing
23   Schedule (Dkt. No. 95) (“Pretrial Order”), the United States hereby submits its objections to
24   defendant’s witness list.
25          On August 6, 2019, defendant submitted a list of over fifty witnesses and reserved the
26   right to amend or supplement his list at any time “as trial progresses.” (Dkt. No. 251 at 4:6-7.)
27   Just as he did with the joint exhibit list, defendant selectively complied with the Court’s Pretrial
28   Order. While defendant provided the names of some witnesses (others go unnamed), he failed to


     US OBJECTIONS TO DEF WITNESSES
     No. 18-cr-00203-EMC                               1
             Case 3:18-cr-00203-EMC Document 281 Filed 08/13/19 Page 2 of 10



 1   briefly set forth for each witness “the substance of their testimony” as required. Because of this
 2   failure, it is difficult, if not impossible, for the government to make meaningful objections to
 3   witnesses and for the Court to determine whether such testimony is proper. The government
 4   therefore asks the Court to require defendant to comply with its Pretrial Order and reserves the
 5   right to object to witnesses once defendant has disclosed the purpose and substance of their
 6   testimony. Defendant’s citation to United States v. Hicks, 103 F.3d 837, 841 (9th Cir. 1996), for
 7   the proposition that that Court has no authority to require the defendant to do so, is misplaced.
 8   The Ninth Circuit’s holding in Hicks that courts have no authority to require pretrial disclosures
 9   by either party was gutted by the court’s subsequent decision in United States v. W.R. Grace, 526
10   F. 3d 499 (9th Cir. 2008) (en banc). W.R. Grace held that courts have inherent authority to
11   manage their dockets and can therefore compel the disclosure of a witness list, at least with
12   respect to the government. Id. at 508-13. As defendant only passingly acknowledged in a
13   footnote, however, W.R. Grace expressly declined to decide the question of whether that inherent
14   authority applies to the defense as well. Id. at 509 n.7. That question remains open. See also
15   United States v. Ornelas, 906 F.3d 1138, 1150 (9th Cir. 2018) (noting that distinction between
16   the government and defense in W.R. Grace related to “the appropriate standard for excluding a
17   witness as a ‘sanction’” and finding that the court did not “cabin our earlier, independent holding
18   that simply enforcing reasonable deadlines established in a pretrial order is not a sanction in the
19   first place.” (emphasis added)); see also id. at 1150 n.14 (“[W]e did not decide in W.R. Grace
20   whether or to what extent the defense can be compelled to disclose a list of its witnesses before
21   trial.” (internal quotation marks omitted)).1 Moreover, W.R. Grace expressly rejected the
22   reasoning of Hicks—not just its holding—and used the opportunity to reaffirm the basic
23   principle that courts have inherent authority to manage their dockets:
24          We begin with the principle that the district court is charged with effectuating the
            speedy and orderly administration of justice. There is universal acceptance in the
25          federal courts that, in carrying out this mandate, a district court has the authority to
26          enter pretrial case management and discovery orders designed to ensure that the
            relevant issues to be tried are identified, that the parties have an opportunity to
27
28   1
            It is a separate question whether exclusion is an available remedy for a failure to comply
     with the order.
     US OBJECTIONS TO DEF WITNESSES
     No. 18-cr-00203-EMC                               2
             Case 3:18-cr-00203-EMC Document 281 Filed 08/13/19 Page 3 of 10



 1          engage in appropriate discovery and that the parties are adequately and timely
            prepared so that the trial can proceed efficiently and intelligibly.
 2
 3   Id. at 508-09. Although the court did not decide the question of whether this inherent authority
 4   extends to the defense, that question was not before the court. What is clear, however, is that the
 5   reasoning of W.R. Grace—not Hicks—now controls. Id. at 509 (“Although our decision in
 6   [Hicks], would suggest otherwise, we disapprove of Hicks’ reasoning and overrule it to the
 7   extent that it conflicts with our decision today.”) (emphasis added). Because the specific
 8   disclosures requested below are supported by W.R. Grace as necessary to ensure “that the
 9   relevant issues to be tried are identified” and that “the parties are adequately and timely prepared
10   so that the trial can proceed efficiently and intelligibly,” and because defendant has failed to
11   show that such disclosures would impede his defense, the Court should require defendant to
12   make a supplemental disclosure reasonably before trial. Id. at 508-09; see also Aloe Vera of Am.,
13   Inc. v. United States, 376 F.3d 960, 964–65 (9th Cir. 2004) (per curiam) (“[A]ll federal courts are
14   vested with inherent powers enabling them to manage their cases and courtrooms effectively and
15   to ensure obedience to their orders.”) (citation and quotations omitted).
16          In addition to its standing objection to defendant’s failure to comply with the Court’s
17   order, the government makes the following specific objections to the disclosed witnesses:
18          1. Jill Irvin
19          Jill Irvin is and was at the time of the charged conspiracy Bumble Bee’s General Counsel.
20   On November 30, 2018 and again on December 21, 2018, the government wrote defendant a
21   letter asking whether he would be asserting an advice of counsel defense at trial. Defendant
22   responded that he was not required to disclose this information. To the extent defendant is
23   noticing Irvin to assert an advice of counsel defense, the government objects to her testimony.
24          First, an advice of counsel defense is not available in this case because defendant has not
25   been charged with a crime requiring willfulness.2 See, e.g., United States v. Smith, 7 Fed. Appx.
26   772, 775-76 (9th Cir. 2001) (advice of counsel defense not available unless a crime involves
27
     2
            “Advice of counsel is not a distinct defense to any crime but is instead an indicator of
28
     good faith that may be considered by the trier of fact in deciding the issue of intent.” Bisno v.
     United States, 299 F.2d 711, 719 (9th Cir. 1961).
     US OBJECTIONS TO DEF WITNESSES
     No. 18-cr-00203-EMC                               3
             Case 3:18-cr-00203-EMC Document 281 Filed 08/13/19 Page 4 of 10



 1   willful and unlawful intent); United States v. Wood, 446 F.2d 505, 507 (9th Cir. 1971) (no advice
 2   of counsel defense available unless specific intent is an element of the charged crime (citing
 3   Williamson v. United States, 207 U.S. 425, 453 (1908) (finding that a defendant who reasonably
 4   relies on the advice of counsel may “not be convicted of [a] crime which involves willful and
 5   unlawful intent”))); see also Bryan v. United States, 524 U.S. 184, 191-92 (1998) (“As a general
 6   matter, when used in the criminal context, a ‘willful’ act is one undertaken with a ‘bad purpose.’
 7   In other words, in order to establish a ‘willful’ violation of a statute, ‘the Government must prove
 8   that the defendant acted with knowledge that his conduct was unlawful.’”) (citation omitted).
 9   The Sherman Act, 15 U.S.C. § 1, does not require a specific intent to restrain trade or violate the
10   law. It is blackletter law that “[i]n a criminal antitrust prosecution, the government need not
11   prove specific intent to produce anticompetitive effects where a per se violation is alleged.”
12   United States v. Alston, 974 F.2d 1206, 1213 (9th Cir. 1992); see also United States v. Brown,
13   936 F.2d 1042, 1046 (9th Cir. 1991) (in Sherman Act prosecution, government does not need to
14   show that the defendant acted “with the purpose of achieving anticompetitive effects or with the
15   knowledge that such effects likely would result”). Despite defendant’s attempt to argue
16   otherwise in his proposed jury instructions (see Dkt. No. 256 at 5 (elements of a Sherman act
17   violation)), there is no willful and unlawful intent required in this case. Therefore, there is no
18   valid advice of counsel defense, and Irvin’s testimony is not relevant.
19          Even if an advice of counsel defense were somehow available to defendant in this case (it
20   is not), such testimony only underscores the need for specificity regarding Irvin’s testimony.
21   First, an advice of counsel defense is only available once several prerequisites have been
22   established. Defendant has not made this showing and would need to do so in order to assert the
23   advice of counsel defense. In order to assert an advice of counsel defense, a defendant must
24   show that he (1) made a full disclosure of all material facts to his attorney, (2) received advice as
25   to the specific course of conduct that he followed, and (3) relied on the advice in good faith. See
26   United States v. Ibarra-Alcarez, 830 F.2d 968, 973 (9th Cir. 1987). Before Irvin is permitted to
27   testify, therefore, defendant should have to provide a summary of her anticipated testimony and a
28   factual proffer establishing these requisite foundational requirements. Should defendant not do


     US OBJECTIONS TO DEF WITNESSES
     No. 18-cr-00203-EMC                               4
                Case 3:18-cr-00203-EMC Document 281 Filed 08/13/19 Page 5 of 10



 1   so and raise an advice of counsel defense for the first time at trial, it would prejudice the
 2   government, lead to a burdensome mid-trial evidentiary procedure, waste the Court’s and jury’s
 3   time, delay the close of trial, and risk confusing the jury.
 4          Second, in order for defendant to assert the (unavailable) advice of counsel defense,
 5   Bumble Bee would need to waive its attorney-client privilege. Defendant would thus have to
 6   provide a summary of Irvin’s anticipated testimony to determine the appropriate scope of the
 7   waiver. A defendant cannot use the attorney-client privilege as both a “shield and a sword” to
 8   “prejudice his opponent’s case or to disclose some selected communications for self-serving
 9   purposes.” United States v. Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991). Therefore, defendant
10   would have to disclose any and all privileged communications giving rise to his ostensible
11   defense, including providing the government the opportunity to interview the attorneys who
12   provided such advice and review documents previously withheld as privileged. See id. at 1292-
13   94. The government should have the opportunity to interview Irvin and potentially others
14   regarding the facts disclosed to counsel, the advice defendant sought from counsel based on
15   those facts, whether counsel advised that the charged conduct was unlawful, and whether
16   defendant acted in good faith on such advice.
17          Because there are substantial issues yet to be resolved with respect to Irvin’s
18   (impermissible) potential testimony, and given the Court’s desire to resolve trial and evidentiary
19   issues at the pretrial conference, the government requests an order requiring the defendant to
20   disclose his intent to assert any advice of counsel defense and the foundation for any such
21   defense, including the specific communications with counsel, the material facts disclosed and the
22   advice received in response thereto, and any and all privileged communication that gave rise to
23   the advice of counsel. If defendant does intend to rely on such a defense, the government will
24   seek to exclude the defense and, in the alternative, an order allowing the government to review
25   certain privileged documents and interview witnesses on any relevant privileged communications
26   with counsel, including communications between the government’s witnesses and Bumble Bee’s
27   counsel.
28   //


     US OBJECTIONS TO DEF WITNESSES
     No. 18-cr-00203-EMC                                5
             Case 3:18-cr-00203-EMC Document 281 Filed 08/13/19 Page 6 of 10



 1          2. Character Witness(es)
 2          Defendant noticed an indefinite number of undisclosed character witnesses to testify
 3   regarding undisclosed topics. Defendant must be required to disclose the name of, and therefore
 4   specific number of, character witnesses he intends to call as well as a summary of their
 5   anticipated testimony. As outlined in the United States’ Motion in Limine # 2, character
 6   evidence is admissible only in certain situations and typically must be reputation testimony to be
 7   admissible. (See Dkt. No. 221 at 6:15-7:12.). Because of the limited scope of character witness
 8   testimony that is permissible under the Federal Rules of Evidence, it is particularly important
 9   that defendant identify the witnesses and explain their expected testimony.
10          3. Expert witness(es), including James Levinsohn, Ph.D.
11          The Court ordered all expert witnesses to be disclosed on July 26, 2019. Defendant
12   noticed one witness, Dr. James Levinsohn, without noticing the scope of Dr. Levinsohn’s
13   anticipated testimony. Now defendant claims Dr. Levinsohn is just one of the expert witnesses
14   he may call. He does not identify any of the additional expert witnesses, nor has he provided
15   even a cursory roadmap of their anticipated testimony.
16          As an initial matter, defendant should be required to disclose the name of all expert
17   witnesses he intends to call at trial and provide a description of their proposed testimony. As
18   described in the United States’ Trial Brief, in order to ensure the efficient presentation of
19   evidence at trial, the Court should require defendant to give a typical Rule 16 disclosure of
20   anticipated expert testimony, including a summary describing “the witness’s opinions, the bases
21   and reasons for those opinions, and the witness’s qualifications,” for Dr. Levinsohn and any
22   other expert defendant intends to call. See Fed. R. Crim. P. 16(b)(1)(C)(ii); Ornelas, 906 F.3d at
23   1150 (9th Cir. 2018). The Court must be given sufficient information regarding expert
24   witnesses’ background, qualifications, and the bases or reasons for their proposed testimony to
25   be able to determine whether the testimony is proper under Rules 702 and 703 and to allow the
26   government to make any necessary Daubert motions. These issues should be addressed pretrial
27   to avoid undue delay and wasting the jury’s time. This was part of the Court’s rationale for
28   requiring both parties to disclose expert witnesses on July 23, 2019. (See January 9, 2019 Hr’g


     US OBJECTIONS TO DEF WITNESSES
     No. 18-cr-00203-EMC                               6
             Case 3:18-cr-00203-EMC Document 281 Filed 08/13/19 Page 7 of 10



 1   Tr. at 15-18.) Therefore, the government requests that this disclosure be made for all expert
 2   witnesses no later than September 3, 2019. Once that disclosure is made, the government may
 3   move to exclude the expert testimony as unreliable under Daubert v. Merrell Dow Pharma., 509
 4   U.S. 579, 589 (1993), and as irrelevant and prejudicial under Federal Rules of Evidence 401,
 5   402, and 403. At that time, the government will also request that the Court set a briefing
 6   schedule on the government’s proposed motion to exclude expert testimony.
 7          Finally, as explained in the United States’ Motion in Limine # 1, any expert testimony
 8   regarding the effects of the conspiracy is irrelevant in a per se case and would serve to mislead
 9   the jury and distract from the sole issue in this case: whether defendant participated in a
10   conspiracy to fix the prices of canned tuna. Therefore, the government anticipates, while not
11   knowing its exact counters, that Dr. Levinsohn’s testimony (as well as that of the unidentified
12   experts) is irrelevant and impermissible.
13          4. Bill Fox
14          Bill Fox is the Vice President of Fisheries of the World Wildlife Fund. According to that
15   organization’s website, Fox has worked on “fishery management” policies and has introduced
16   “economic tools to promote sustainably managed fisheries.” The government is not aware of
17   any evidence indicating that Fox has knowledge of the existence of the price-fixing conspiracy or
18   defendant’s participation therein. The government is then left to speculate as to the nature of
19   Fox’s testimony and believes it may be offered instead to explain what methods of fishing tuna
20   are and are not “sustainable.” As explained in the government’s Trial Brief, however, that issue
21   is completely irrelevant in this trial. The sole question as to the fishing-methods agreement is
22   whether the competitors entered into it to further the price-fixing conspiracy. Not only is the
23   issue of the environmental impact of certain fishing methods irrelevant to that question, it is also
24   likely to create a lengthy sideshow and distract the jury. Evidence regarding the sustainability of
25   alternate fishing methods should be excluded under Rule 403 to avoid confusing the issues,
26   misleading the jury, and wasting time. For that reason, so should Fox’s testimony.
27   //
28   //


     US OBJECTIONS TO DEF WITNESSES
     No. 18-cr-00203-EMC                              7
             Case 3:18-cr-00203-EMC Document 281 Filed 08/13/19 Page 8 of 10



 1          5. Former and Current Government Employees
 2          The defendant has noticed over 40 current and former Department of Justice paralegals
 3   and Federal Bureau of Investigation agents. The Department of Justice has regulations,
 4   generally referred to as Touhy regulations, that govern, among other things, when employees or
 5   former employees can testify at a trial about matters within the scope of their official duties. See
 6   28 C.F.R. § 16.21 et seq. Those regulations provide that “[i]f oral testimony is sought by a
 7   demand in a case … in which the United States is a party, an affidavit, or, if that is not feasible, a
 8   statement by the party seeking the testimony or by the party’s attorney setting forth a summary
 9   of the testimony sought must be furnished to the Department attorney handling the case or
10   matter.” 28 C.F.R. § 16.23(c). Thus, a current or former Department employee cannot be
11   authorized to testify until that summary is provided. To date, the government has not received
12   this requisite Touhy summary and has no reason to believe that the testimony of over 40 current
13   or former government witnesses is relevant or necessary.
14          6. Document Custodians
15          The government has offered to stipulate to the authenticity of documents covered by
16   902(11) and 902(14) certifications, which should eliminate the need to call many of these
17   witnesses.
18          7. Patty Chavez
19          Chavez was defendant’s Executive Assistant during the charged conspiracy. The
20   government has no indication that Chavez has any information relevant to the existence of the
21   charged price-fixing conspiracy or defendant’s participation therein. Moreover, defendant
22   cannot elicit his own statements through Chavez, which are not opposing party statements under
23   Rule 801(d)(2). A summary of her anticipated testimony is therefore needed in order to
24   determine whether her testimony is admissible.
25          8. Summary Witness(es)
26          While objecting to the government’s use of a summary witness (see Joint Pretrial
27   Conference Statement, Dkt. No. 249 at 13-18), defendant has himself noticed an intent to use
28   //


     US OBJECTIONS TO DEF WITNESSES
     No. 18-cr-00203-EMC                               8
             Case 3:18-cr-00203-EMC Document 281 Filed 08/13/19 Page 9 of 10



 1   summary witnesses, without explaining who the witness(es) are, what documents they will seek
 2   to introduce, or the basis for the introduction of those exhibits into evidence.
 3          As the government explained in its Trial Brief, a summary witness is appropriate and
 4   permissible under the Court’s Rule 611(a) authority, where the testimony would be helpful to the
 5   jury. (Dkt. No. 246.) See also United States v. Olano, 62 F.3d 1180, 1203-04 (9th Cir. 1995)
 6   (holding that it is permissible to use a summary witness to summarize the evidence already
 7   presented by the government’s preceding witnesses); United States v. Baker, 10 F.3d 1374,
 8   1411-12 (9th Cir. 1993) (same), overruled on other grounds by United States v. Nordby, 225
 9   F.3d 1053 (9th Cir. 2000); United States v. Gardner, 611 F.2d 770, 776 (9th Cir. 1980) (finding a
10   summary chart admissible in tax evasion case under Rule 611(a) because it “contributed to the
11   clarity of the presentation to the jury, avoided needless consumption of time and was a
12   reasonable method of presenting the evidence.”). As such, the government explained its
13   intended use of its FBI summary witness in its Witness List and Trial Brief and specifically
14   identified the limited number of documents it will seek to introduce using a summary witness on
15   its exhibit list. (See Dkt. Nos. 260, 246.) These documents are, for the most part, documents
16   written by the defendant himself or other coconspirators who are likely to invoke the Fifth
17   Amendment if called to testify. As explained with more specificity in the joint exhibit list, the
18   documents the government seeks to introduce through a summary witness are admissible without
19   a percipient witness as they are self-authenticating and either not hearsay or satisfy an exception
20   to the hearsay rule. This testimony is helpful to the jury because otherwise the jury would not
21   see these documents and they would just be entered into the record.
22          Defendant, on the other hand, provided no information regarding his proposed use of a
23   summary witness. Defendant has refused to disclose the scope or even the subject matter of the
24   summary witnesses; whether these witnesses will be summarizing testimony, documents, or
25   both; which documents those witnesses will be introducing; and whether he will be introducing a
26   summary chart of any kind. Because defendant similarly refused to disclose the sponsoring
27   witness or trial purpose for his noticed exhibits, the government also does not know what
28   documents defendant seeks to introduce through a summary witness. In order to determine


     US OBJECTIONS TO DEF WITNESSES
     No. 18-cr-00203-EMC                               9
             Case 3:18-cr-00203-EMC Document 281 Filed 08/13/19 Page 10 of 10



 1   whether such testimony would be proper, therefore, defendant must fully comply with the
 2   Court’s Pretrial Order and disclose the documents intended to be introduced through summary
 3   witnesses and a brief summary of their anticipated testimony.
 4                                                    ***
 5           The government also asks the Court to deny defendant’s request to supplement and
 6   amend the list at any time for any reason. (Dkt. No. 251 at 4:6-7.) While the government
 7   believes both sides should have the opportunity to amend, it should be only for the “good cause
 8   shown” required by the Court’s Pretrial Order.
 9           Finally, the government is concerned at the sheer number of witnesses noticed. As the
10   Court may recall, the trial is estimated to be three weeks, but the size of the defendant’s witness
11   list indicates that the trial may go substantially longer.
12
13   Dated: August 13, 2019                                  Respectfully submitted,
14
                                                             /s/ Micah L. Rubbo
15                                                           MICAH L. RUBBO
16                                                           LESLIE A. WULFF
                                                             MIKAL J. CONDON
17                                                           ANDREW SCHUPANITZ
                                                             Trial Attorneys
18                                                           U.S. Department of Justice
19                                                           Antitrust Division

20
21
22
23
24
25
26
27
28


     US OBJECTIONS TO DEF WITNESSES
     No. 18-cr-00203-EMC                               10
